Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 7/27/2020 has been entered. Claims 1-15 are still pending in this Office action.

35 USC § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicants assert that the claimed elements “hash module configured to, channelization module configured to, and IFFT module configured to”, as recited in application claim 1 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

hash module configured to” correspond to the claimed H-MAC 134 in FIG. 1, see also para. [0049]. The claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed element “channelization module configured to” correspond to the claimed Channelization (sample rate conversion) 134 in FIG. 1, see also para. [0049]. The claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed element “Inverse Fast Fourier transform (IFFT) module configured to” correspond to the claimed IFFT 114 in FIG. 1, see also para. [0050]. The claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicants assert that the claimed elements “fast Fourier transform (FFT) unit configured to, frame checking logic configured to, de-channelization module configured to, hash module configured to, attack detection logic configured to”, as recited in application claim 1 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

The claimed element “fast Fourier transform (FFT) unit configured to” correspond to the claimed FFT unit 158 in FIG. 1, see also para. [0052]. The claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

frame checking logic configured to” correspond to the claimed frame check logic 202 in FIG. 1, see also para. [0055]. The claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed element “de-channelization module configured to” correspond to the claimed de-channelization process 174 in FIG. 1, see also para. [0053]. The claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
The claimed element “hash module configured to” correspond to the claimed de-H-MAC 192 in FIG. 1, see also para. [0055]. The claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed element “attack decision logic configured to” correspond to the claimed attack detection logic 198 in FIG. 1, see also para. [0055]. The claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “a hash module configured to hash and encrypt the secured frame; a channel encoder configured to encode the hashed secured frame; a channelization module configured to spread the hash secured frame in order to match a bit rate of the plurality of legacy samples; a frequency mapper configured to map the input legacy frame samples and the channelized hashed secured frame to the frequency domain; an inverse fast Fourier transform (IFFT) module configured to receive the output of the frequency mapper; and digital to analog converter (DAC) configured to transmit the modulated signal from the IFFT”. The closest prior art of record, TOMASONI et al. U.S. Patent Application Publication No. US 2020/0358566 A1, either singularly or in combination, cannot teach or suggest the above underlined features.

Regarding claim 9, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “frame checking logic configured to check the validity of the legacy frame and produce a frame validity signal; a de-channelization module, part of the de-spreading from an OVSF code spreading, configured to convert the sample rate of secured signal samples from chips to bits; a channel decoder configured to decode the converted secured signal bits; a frame selector configured to select specific portions of the input legacy frame to produce a secured frame; a hash module configured to hash and encrypt the secured frame; a hash comparator configured to compare the received secured hash to the hashed and encrypted secured frame configured to produce a hash compare signal; and attack detection logic configured to determine when a received OFDM signal has been attacked based upon the hash compare signal”. The closest prior art of record, TOMASONI et al. U.S. Patent Application Publication No. US 2020/0358566 A1, either singularly or in combination, cannot teach or suggest the above underlined features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631